DETAILED ACTION
1.       Receipt of Applicants’ arguments/remarks filed 11/26/2021 is acknowledged. 
Applicant’s election without traverse of Group I in the reply filed on 11/26/2021 is acknowledged.
Claims 38-39 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicants selection of species mixture of beeswax, synthetic wax, and polyethylene wax as structuring agents, a mixture of isononyl isononanoate, dicaprylyl carbonate and diisostearyl malate as the oil, pigments as coloring agent and magnesium carbonate as mattifying filler is acknowledged. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statements submitted 3/17/202 and 2/2/2022 are acknowledged. 
OBJECTIONS
3.	Claims 20-24, 26-27, 29, 31-32, 35 and 36 are objected to because of the following informalities:  Claim 20 recite “particular filler” and it is believed this should be “particulate” or “particle”. Claim 20 also recites “selected from among” and it is suggested to remove the word among. Claim 21 also recites particular filler and among. Claim 21 also recites “or one of the mixtures thereof” in the last line and it is suggested to recite “or mixtures thereof”. 

	Claim 23 recites particular filler which should be “particle or particulate”. 
	Claim 24 recites among and it is suggested to remove among. Claim 24 also recites “or one of the mixtures thereof” and should be “mixtures thereof”. 
	Claim 26 recites among and it is suggested to remove among. Claim 25 also recites (centistokes) in parenthesis and should be removed as it is a duplicate of cSt. The last line recites or one of the mixtures thereof and it should be “mixtures thereof”. 
	Clam 27 recites among and it is suggested to remove the word among. Claim 27 also recites “one of the mixtures thereof” and it is suggested to recite “mixtures thereof”. 
	Claim 29 recites among and it is suggested to remove the word among and also recites “or the mixture thereof” and should recite “or mixtures thereof”. 
	Claim 31 recites “the matte lipstick composition according to claim 20, wherein the composition further comprises an additional filler chosen from among starch, a clay of the mixture thereof” and it is suggested to recite “the matte lipstick composition according to claim 20, wherein the composition further comprises an additional filler chosen from starch, clay or mixtures thereof”. 
	Claim 32 recites the word among and it is suggested to remove the word among and also recites one of the mixtures thereof and should be “mixtures thereof”. 
	Claim 35 recites (grams) which is duplicate because 300 g is already recited. It is suggested to remove the (grams). 
	Claim 36 recites “particular filler” and it is suggested to amend to “particle or particulate”. Claim 36 also recites the word among and it is suggested to remove . 
Appropriate correction is required.

Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites the limitation “having a specific surface area of less than 30 m2/g, preferably less than 20 m2/g, more preferably still less than 10 m2/g and even more advantageously less than 5 m2/g” and the recitation of preferably, more preferably and even more advantageously render the claim indefinite because the metes and bound of the claim is unclear as it is not clear if these limitations are meant to be part of the claim. Claim 20 also recites in line 3 “wherein the particular filler” however, it is not clear if one, more than one or all the filler are those with the surface area recited. It is suggested to say “wherein the at least one” filler. The dependent claims do not cure the deficiency of claim 20. 

	Claim 21 recites wherein “the particular filler is chosen from” however, claim 20 recites “at least one particular filler” and it is not clear if one, more than one or all the fillers are the basic magnesium carbonate, magnesium carbonate, diatomaceous earth and microcrystalline cellulose. It is suggested that the claim should recite “wherein the at least one particle filler”. 
	Claim 22 recites “even more advantageously” and the metes and bounds of the claim are unclear because it is not clear if the limitations are part of the claim or not. Claim 22 recites in line 3  “wherein the particular filler” and it is not clear if one, more than one or all the fillers have the recited surface area. It is suggested to recite “wherein the at least one” filler.  
	Claim 23 recites “preferably” which renders the claim indefinite because 
it is unclear whether the limitations following the term preferably are part of the claimed invention.  The claims do not clearly set forth the metes and bounds of the patent prosecution desired. 
	Claim 24 recites “wherein the oil is chosen from among silicone or hydrocarbon non-volatile oils or one of the mixtures thereof” and depends from claim 20 which recites at least one oil. It is not clear if one, more than one or all the oils are those as defined in claim 24. 
	Claim 25 recites that the composition comprises less than 5 % volatile oil however, volatile oil is not defined in claim 20 and thus lacks antecedent basis. Claim 
	Claim 26 recites the terms “in particular”, “advantageously”, and “such as” which render the claim indefinite because it is not clear whether the limitations following the terms are part of the claimed invention. Claim 26 recites a genus, for example, “polyesters of polyols” as well as species pentaerythrionol tetraoctanoate which renders the claim indefinite because it is a broad limitation followed by a narrow limitation thus the metes and bounds of the claim are unclear. 
	Claim 26 contains the trademark/trade name Cetiol CC.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
	Claim 28 recites “wherein the oil is present at a content” and depends from claim 20 recites “at least one oil” and thus it is not clear if one, more than one or all oils are present at the concentration. Claim 28 further recites the terms “preferably” and “more preferably” which render the claim indefinite because it is not clear whether the limitations following the terms are part of the claimed invention. 
	Claim 29 recites “wherein the structuring agent is a wax chosen from among beeswax, synthetic wax, polyethylene wax or mixture thereof” and depends from claim 
	Claim 30 recites “preferably” which renders the claim indefinite because it is not clear whether the limitations following the term are part of the claimed invention. 
	Claim 32 recites “wherein the colouring agent” and depends from claim 20 which recites at least one colouring agent and it is not clear if one, more than one or all the coloring agents are those as defined in claim 32. 
	Claim 34 recites “thanks to an automatic spreader” and it is not clear if the limitations following “thanks” are part of the claim. Claim 34 contains the trademark/trade name micro-TRI-gloss and PICOGLOSS 503.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. Claim 34 also recites “preferably” and the term renders the claim indefinite because it is not clear whether the limitations following the term are part of the claimed invention. 
Claim 35 contains the trademark/trade name TA-XT Plus Microstable System.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 
Claim 36 contains the trademark/trade names micro-TRI-gloss, PICOGLOSS 503 and TA-XT Plus Microstable System.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
Claim 36 recites “at least one particular filler” and then recites wherein “the particular filler” however, it is not clear if one, more than one or all the filler are selected from magnesium carbonate powders. 
Claim 37 recites the terms “preferably” and “more preferably” which render the claim indefinite because it is not clear whether the limitations following the term are part of the claimed invention. 


	
Claim Rejections- 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 24-26,29-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahisa et al. (JP 2012 176910 A)
Takahisa et al. (JP 2012 176910 A) disclose boron nitride particles (i.e., mattifying-soft focus agent) with specific surface area of less than 30 m2/g. The particles (SHP-8) are incorporated into a lipstick composition comprising a structure-directing agent such as KSG-16, silicone gel, petroleum jelly, and a plurality of waxes (e.g.,paraffin wax and synthetic hydrocarbon wax), an oil comprising isoparafin oil, squalene and tocopherol and a coloring agent comprising Red 201, Red 202 or Iron oxide (Example 6). Example 6 does not recite volatile oil. 

Claim Rejections- 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinson (US 2015/0313812) in view of Pohl et al. (US 2016/0264785). 
Rubinson (US 2015/0313812) (hereinafter Rubinson) discloses lip cosmetics that impart a matte finish (abstract). The matte lipsticks have gloss value of less than about 20 gloss units (para 0006). The composition comprises mattifying particulate content (i.e., all mat particles such as calcium carbonate) of less than about 40 %, less than about 30 %, less than about 20 %, less than about 10 % or less than about 5 % (para 0007). The compositions further comprise an oil that ideally functions as an emollient In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Rubinson et al. disclose that in some embodiments the compositions are free of volatile solvents (para 0032).The oils may be volatile or non-volatile and thus the volatile is not required (para 0041). In some embodiments the compositions are free of volatile silicones (para 0061). 
	Rubinson does not disclose the specific surface area of the mattifying agent (e.g. calcium carbonate) is less than 30 m2/g. 
	Pohl et al. (US 2016/0264785) (hereinafter Pohl et al.) disclose calcium carbonate material for use in applications that include paper and board applications, in cosmetics, in caulks and sealants, paints and coatings or plastic applications (abstract). Pohl et al. disclose that for many applications it is desired to provide a calcium carbonate having a low BET specific surface area and narrow particle size distribution at low content of fines as such characteristics typically impart positive optical properties such as opacity and brightness and light scattering properties to a paper product comprising such calcium carbonate (para 0004). Pohl et al. disclose a further objective of the present invention may be seen in the provision of a process for preparing a calcium carbonate-containing material having improved or optimized optical properties such as opacity and brightness and light scattering properties (para 0008). A BET specific surface area of < 15 m2/g is preferred (para 0035). 
. 

6.	Claims 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinson (US 2015/0313812) in view of 	Pohl et al. (US 2016/0264785). as applied to claims  20-34 and 37 above, and further in view of Matsumoto et al.  (JP6185278B2), Ferrari (US Patent 6,402,408) and  Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods”.
The modified Rubinson has been discussed supra and disclose the lipstick compositions have a suitable hardness for lipstick formulations. Rubinson does not explicitly teach having hardness measured at 20°C using a texture analyzer sold under the trade name “TA-XT PLUS Microstable System” of less than 300 g, 1 day after manufacture and storage of 1 day, 15 days 1 month, and 2 months in an oven at 45°C however, Matsumoto et al.  (JP6185278B2) (hereinafter Matsumoto et al.) disclose lipstick compositions having hardness at room temperature from 1 g or more. The hardness is preferably 800 g or less when measured using a texture analyzer TAXT Plus. 800 g or less overlaps with 300 g or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Furthermore, Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods” (hereinafter Kasparaviciene et al.) disclose that hardness and melting point are the main physical properties important for the stability of lipstick in all usage period and transportation (intro 2nd paragraph). The hardness was measured using the TA-XT Plus texture analyzer (see section 2.7 Texture Profile Analysis). It can be concluded that different hardness assessment of lipsticks depends on beeswax amounts (see 3.2 Evaluation of Lipstick Formulations). It is reasonable to conclude that since the hardness depends on the beeswax amount and the prior art disclose the same waxes for use in lipsticks (beeswax) in amounts that overlap, then the hardness would be necessarily be met. 

36 is rejected under 35 U.S.C. 103 as being unpatentable over Rubinson (US 2015/0313812) in view of Pohl et al. (US 2016/0264785), Matsumoto et al.  (JP6185278B2), Ferrari (US Patent 6,402,408) and  Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods”.
Rubinson (US 2015/0313812) (hereinafter Rubinson) discloses lip cosmetics that impart a matte finish (abstract). The matte lipsticks have gloss value of less than about 20 gloss units (para 0006). The composition comprises mattifying particulate content (i.e., all mat particles such as calcium carbonate) of less than about 40 %, less than about 30 %, less than about 20 %, less than about 10 % or less than about 5 % (para 0007). The compositions further comprise an oil that ideally functions as an emollient and is characterized by a low gloss value (e.g., isopropyl isostearate (synthetic polyester), isostearyl neopentanoate, castor oil (i.e., non volatile hydrocarbon oil), lauryl lactate, ethylhexyl palmitate, and glyceryl triacetyl hydroxystearate) (para 0007). Suitable oils include fatty acid esters such as diisostearyl malate (non-volatile oil) (para 0037). The compositions comprise from about 0.1-75 % by weight, or from about 1-50 % by weight myristyl lactate, isopropyl isostearate, and/or isopropyl palmitate (para 0035). Rubinson disclose if the amounts of a particular component are not otherwise specified, all components of the compositions of the invention may be present in amounts from about 0.0001% to about 99% by weight, including amounts from about 0.01% to about 50% by weight, or from about 0.1% to about 25% by weight  (para 0009). The low gloss oil or emollient (individually or collectively) may comprise from about 1% to about 75% (para 0023). Typically, the compositions further comprise one or 
	Rubinson does not disclose the specific surface area of the mattifying agent (e.g. calcium carbonate) is less than 30 m2/g. 
	Pohl et al. (US 2016/0264785) (hereinafter Pohl et al.) disclose calcium carbonate material for use in applications that include paper and board applications, in cosmetics, in caulks and sealants, paints and coatings or plastic applications (abstract). Pohl et al. disclose that for many applications it is desired to provide a calcium < 15 m2/g is preferred (para 0035). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the specific surface area of calcium carbonate (mattifying agent). One would have been motivated to do so for the stated benefits of imparting positive optical properties such as opacity and brightness and light scattering properties. 
Rubinson disclose the lipstick compositions have a suitable hardness for lipstick formulations. Rubinson does not explicitly teach having hardness measured at 20°C using a texture analyzer sold under the trade name “TA-XT PLUS Microstable System” of less than 300 g, 1 day after manufacture and storage of 1 day, 15 days 1 month, and 2 months in an oven at 45°C however, Matsumoto et al.  (JP6185278B2) (hereinafter Matsumoto et al.) disclose lipstick compositions having hardness at room temperature from 1 g or more. The hardness is preferably 800 g or less when measured using a texture analyzer TAXT Plus. 
	Ferrari (US Patent 6,402,408) discloses composition that may be a lipstick (see claim 47) where the hardness ranges from 20 g to 2000 g and is measured using a 
Furthermore, Kasparaviciene et al. “Evaluation of Beeswax Influence on Physical Properties of Lipstick Using Instrumental and Sensory Methods” (hereinafter Kasparaviciene et al.) disclose that hardness and melting point are the main physical properties important for the stability of lipstick in all usage period and transportation (intro 2nd paragraph). The hardness was measured using the TA-XT Plus texture analyzer (see section 2.7 Texture Profile Analysis). It can be concluded that different hardness assessment of lipsticks depends on beeswax amounts (see 3.2 Evaluation of Lipstick Formulations). It is reasonable to conclude that since the hardness depends on the beeswax amount and the prior art disclose the same waxes for use in lipsticks (beeswax) in amounts that overlap, then the hardness would be necessarily be met. 

CORRESPONDENCE

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615